UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6338



TEKOA T. GLOVER,

                                             Petitioner - Appellant,

          versus


E. RICHARD BAZZLE, Warden; HENRY MCMASTER,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Bristow Marchant, Magistrate Judge.
(CA-03-2689-0-23BD)


Submitted:   May 27, 2004                    Decided:   June 4, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tekoa T. Glover, Appellant Pro Se.         Henry Dargan McMaster,
Attorney, General, Donald John Zelenka, Chief Deputy Attorney
General, John William McIntosh, Assistant Attorney General, Derrick
K. McFarland, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tekoa T. Glover seeks to appeal the magistrate judge’s

order denying his motions for speedy resolution of his 28 U.S.C.

§ 2254 (2000) petition, for bond, and for joinder of parties.       This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).    The order Glover seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral    order.   Accordingly,   we   deny   a   certificate     of

appealability and dismiss the appeal for lack of jurisdiction.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            DISMISSED




                              - 2 -